DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 01/20/2022 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 12/20/21. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 2, 4, 8, 9, 11, 15, 16, and 18. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner finds the arguments presented by the Applicant on 12/20/2021 correspond to the new claim limitations filed on 12/20/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. U.S. P.G. Publication 2010/0204866 (hereinafter, Moshchuk), in view of Rosol U.S. P.G. Publication 2014/0277893 (hereinafter, Rosol), in further view of Cluff U.S. P.G. Publication 2012/0173080 (hereinafter, Cluff).
Regarding Claim 1, Moshchuk teaches a steering control system (steering control system, Moshchuk, Paragraph 0015) for providing steering assistance to an operator of a vehicle when parallel parking or pulling out of a parallel parking space, the steering control system (vehicle provides assistant to the driver by providing, for example, parallel parking service conducted by the vehicle, the Examiner finds this is providing steering assistance to an operator when parallel parking the vehicle, Moshchuk, Paragraphs 0015-0019) comprising: 
-a processor (controller, Moshchuk, Paragraph 0015); and 
…
-generate a first steering control value based on the steering direction and the selected gear (generate a first steering control value (i.e., first steering maneuver) for the vehicle traveling in a first direction (e.g., traveling in the forward position), Moshchuk, Paragraphs 0018 and 0029 and Figure 7); 
-selectively control steering of the vehicle based on the first steering control value (vehicle steering is controlled by the autonomous steering system to achieve the first steering maneuver, Moshchuk, Paragraphs 0018, 0029, and 0015 and Figure 7); 
-in response to the selected gear changing, generate a second steering control value based on the steering direction and a second selected gear (shifting to another gear (e.g., reverse), wherein a second steering maneuver is performed, the second steering maneuver is based upon the steering direction and gear (e.g., for example in reverse to maneuver the vehicle the steering angle is usually opposite then a forward direction to achieve parallel parking – see for example Figure 7 regarding opposite angles), Moshchuk, Paragraphs 0018 and 0029 and Figure 7); … and 
-selectively control steering of the vehicle based on the second steering control value (vehicle steering is controlled by the autonomous steering system to achieve the second steering maneuver and park in desired location, Moshchuk, Paragraphs 0018, 0029, and 0015 and Figure 7).
	Moshchuk does not teach a steering control system that includes a memory that includes instructions that, when executed by the processor.
	Rosol teaches a steering system that includes memory (e.g. ROM, RAM, etc.) (Rosol, Paragraphs 0020-0021). Moreover, Rosol teaches that the memory incudes instructions for execution steering of the vehicle commands (Rosol, Paragraph 0020-0021).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Moshchuk to include a memory that includes instructions that, when executed by the processor, as taught by Rosol.
	It would have been obvious because having memory and instructions stored within the memory allows for a processing system to execute commands, such as autonomous steering of the vehicle (Rosol, Paragraphs 0020-0021). 
	However, Moshchuk and Rosol do not teach the steering control system to include determining a steering direction of a vehicle based on an indication that represents a direction that the operator intends to move the vehicle; determine a selected gear of the vehicle that the operator puts the vehicle in.
	Cluff teaches a vehicle system, wherein the vehicle assists the driver in parallel parking the vehicle (Cluff, Paragraph 0041 and Figure 5). Moreover, Cluff teaches detecting and determining that an operator has placed the vehicle in a certain gear (e.g., reverse or first gear forward) (Cluff, Paragraphs 0030 and 0044). Lastly, Cluff teaches determining a steering direction (e.g., wheel angle) for the vehicle based on the direction of the vehicle and desired parking position (Cluff, Paragraphs 0041-0046 and Figures 3 and 5).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control system of Moshchuk to include determining a steering direction of a vehicle based on an indication that represents a direction that the operator intends to move the vehicle; determine a selected gear of the vehicle that the operator puts the vehicle in, as taught by Cluff.
	It would have been obvious because determining a selected gear and the steering direction of a vehicle allows for a vehicle to gather the usually required information to assist the operator in correctly parallel parking the vehicle (Cluff, Paragraph 0002).
Regarding Claim 2, Moshchuk, as modified, teaches the steering control system of claim 1.
	Moshchuk does not teach the system to include the memory further includes instructions that, when executed by the processor, cause the processor to: discontinue steering control of the vehicle in response to a determination that the operator of the vehicle has engaged a steering mechanism of the vehicle.
	Rosol teaches the steering system wherein the system will disengage an autonomous steering command when a sensor detects that an end user (e.g., driver) contacts a steering wheel (i.e., operator of the vehicle has engaged a steering mechanism of the vehicle) (Rosol, Paragraph 0033).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Moshchuk to include the memory further includes instructions that, when executed by the processor, cause the processor to: discontinue steering control of the vehicle in response to a determination that the operator of the vehicle has engaged a steering mechanism of the vehicle, as taught by Rosol.
	It would have been obvious because disengaging an autonomous steering when the wheel is touched by a driver, allows for back-up system for operating the vehicle (i.e., the driver is the backup system) when the autonomous steering fails (Rosol, Paragraph 0012).
Regarding Claim 3, Moshchuk, as modified, teaches the steering control system of claim 1, wherein the second steering control value is opposite the first steering control value (shifting to another gear (e.g., reverse), wherein a second steering maneuver is performed, the second steering maneuver is based upon the steering direction and gear (e.g., for example in reverse to maneuver the vehicle the steering angle is usually opposite then a forward direction to achieve parallel parking – see for example Figure 7 regarding opposite angles), Moshchuk, Paragraphs 0018 and 0029 and Figure 7).
Regarding Claim 5, Moshchuk, as modified, teaches the steering control system of claim 1, wherein the selected gear is reverse and the first steering control value causes wheels of the vehicle to turn in a direction opposite to the steering direction (shifting to another gear (e.g., reverse), wherein a second steering maneuver is performed, the second steering maneuver is based upon the steering direction and gear (e.g., for example in reverse to maneuver the vehicle the steering angle is usually opposite then a forward direction to achieve parallel parking – see for example Figure 7 regarding opposite angles), Moshchuk, Paragraphs 0018 and 0029 and Figure 7).
Regarding Claim 6, Moshchuk, as modified, teaches the steering control system of claim 1, wherein the selected gear is drive and the first steering control value causes wheels of the vehicle to turn in the steering direction (vehicle traveling in a first direction (e.g., traveling in the forward position), wherein the vehicle travel in the same steering direction, Moshchuk, Paragraphs 0018 and 0029 and Figure 7).
Regarding Claim 7, Moshchuk, as modified, teaches the steering control system of claim 1.
	Moshchuk does not teach the system to include the memory further includes instructions that, when executed by the processor, cause the processor to: selectively control steering of the vehicle based on the first steering control value by causing wheels of the vehicle to turn in a direction while a steering mechanism of the vehicle is stationary.
	Rosol teaches a steering system wherein when the autonomous steering system is engaged, the steering mechanism can be disengaged (i.e., the steering wheel is disengaged and continues to be held in an initial position, while the wheels are able to be maneuvered) (Rosol, Paragraph 0026).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Moshchuk to include the memory further includes instructions that, when executed by the processor, cause the processor to: selectively control steering of the vehicle based on the first steering control value by causing wheels of the vehicle to turn in a direction while a steering mechanism of the vehicle is stationary, as taught by Rosol.
	It would have been obvious because disengaging the steering wheel allows for the autonomous steering system to take control without interference of an end user inputting commands opposite of the desired autonomous steering system (Rosol, Paragraphs 0003-0007).
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. U.S. P.G. Publication 2010/0204866 (hereinafter, Moshchuk), in view of Rosol U.S. P.G. Publication 2014/0277893 (hereinafter, Rosol), in further view of Sasajima U.S. P.G. Publication 2012/004809 (hereinafter, Sasajima), in further view of Cluff U.S. P.G. Publication 2012/0173080 (hereinafter, Cluff).
Regarding Claim 8, Moshchuk teaches a vehicle steering control system (steering control system, Moshchuk, Paragraph 0015) for providing steering assistance to an operator of a vehicle when parallel parking or pulling out of a parallel parking space, the steering control system (vehicle provides assistant to the driver by providing, for example, parallel parking service conducted by the vehicle, the Examiner finds this is providing steering assistance to an operator when parallel parking the vehicle, Moshchuk, Paragraphs 0015-0019) comprising: 
…
-a first sensor configured to detect a selected gear of a vehicle (determining a selected gear of the vehicle, (e.g., forward or reverse), Moshchuk, Paragraphs 0017-0018);  1988610- 3374 (N000980 US) 
-a controller (controller, Moshchuk, Paragraph 0015) configured to: 
…
-receive, from the first sensor, a first signal indicating the selected gear of the vehicle (determining a selected gear of the vehicle, (e.g., forward or reverse) which is a type of signal within the steering system, Moshchuk, Paragraphs 0017-0018); 
-generate a steering control output based on the steering control selection and the selected gear (generate a first steering control value (i.e., first steering maneuver) for the vehicle traveling in a first direction (e.g., traveling in the forward position), Moshchuk, Paragraphs 0018 and 0029 and Figure 7); and 
-in response to receiving a second signal indicating another selected gear, generate another steering control output based on the steering control selection and the other selected gear (shifting to another gear (e.g., reverse), wherein a second steering maneuver is performed, the second steering maneuver is based upon the steering direction and gear (e.g., for example in reverse to maneuver the vehicle the steering angle is usually opposite then a forward direction to achieve parallel parking – see for example Figure 7 regarding opposite angles), Moshchuk, Paragraphs 0018 and 0029 and Figure 7); … 
Moshchuk does not teach a vehicle steering control system to include a motor configured to control steering of the vehicle according to the steering control output and the other steering control output.
Rosol teaches a steering system wherein the steering output is completed by a motor (e.g., electric motor, electro-mechanical motor, etc.) (Rosol, Paragraph 0025).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Moshchuk to include a motor configured to control steering of the vehicle according to the steering control output and the other steering control output, as taught by Rosol.
It would have been obvious because having a motor provide the steering output control, provides for assisted steering (e.g., autonomous driving without driver input and even with driver input, the input is usually assisted by a motor system (i.e., power steering) (Rosol, Paragraphs 0025-0026).
However, Moschuck and Rosol do not teach a user interface configured to receive a steering control selection, the steering control selection indicating one of a park mode or a pull away mode and receive, from the user interface, steering control selection.
	Sasajima teaches a steering system wherein the end user can select between a pulling out mode and a parallel parking mode (Sasajima, Pararaphs 0035-0036 and 0041-0043) and Figures 1 and 2). Morover, Sasjima teaches that the modes can both be displayed and selected on a user interface (Sasjima, Paragraphs 0046 and 0009 and Figure 4).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Moschuck to include a user interface configured to receive a steering control selection, the steering control selection indicating one of a park mode or a pull away mode and receive, from the user interface, steering control selection, as taught by Sasjima.
It would have been obvious because allowing a user to select assisted parking helps assist a driver in what can be recognized as tough parking situations (Sasjima, Paragraphs 0005-0008).
However, Moshchuk, Rosol, and Sasjima do not teach the steering control system to include determining a steering direction of a vehicle based on an indication that represents a direction that the operator intends to move the vehicle; determine a selected gear of the vehicle that the operator puts the vehicle in.
	Cluff teaches a vehicle system, wherein the vehicle assists the driver in parallel parking the vehicle (Cluff, Paragraph 0041 and Figure 5). Moreover, Cluff teaches detecting and determining that an operator has placed the vehicle in a certain gear (e.g., reverse or first gear forward) (Cluff, Paragraphs 0030 and 0044). Lastly, Cluff teaches determining a steering direction (e.g., wheel angle) for the vehicle based on the direction of the vehicle and desired parking position (Cluff, Paragraphs 0041-0046 and Figures 3 and 5).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control system of Moshchuk to include determining a steering direction of a vehicle based on an indication that represents a direction that the operator intends to move the vehicle; determine a selected gear of the vehicle that the operator puts the vehicle in, as taught by Cluff.
	It would have been obvious because determining a selected gear and the steering direction of a vehicle allows for a vehicle to gather the usually required information to assist the operator in correctly parallel parking the vehicle (Cluff, Paragraph 0002).
Regarding Claim 9, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 10, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.

Claims 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. U.S. P.G. Publication 2010/0204866 (hereinafter, Moshchuk), in view of Cluff U.S. P.G. Publication 2012/0173080 (hereinafter, Cluff). 
Regarding Claim 15, Moshchuk teaches a method for controlling steering of a vehicle (steering control system, Moshchuk, Paragraph 0015), the method comprising: 
…
-generating a first steering control value based on the steering direction and the selected gear (generate a first steering control value (i.e., first steering maneuver) for the vehicle traveling in a first direction (e.g., traveling in the forward position), Moshchuk, Paragraphs 0018 and 0029 and Figure 7); 
-selectively controlling steering of the vehicle based on the first steering control value (vehicle steering is controlled by the autonomous steering system to achieve the first steering maneuver, Moshchuk, Paragraphs 0018, 0029, and 0015 and Figure 7); 
-in response to the selected gear changing, generating a second steering control value based on the steering direction and a second selected gear (shifting to another gear (e.g., reverse), wherein a second steering maneuver is performed, the second steering maneuver is based upon the steering direction and gear (e.g., for example in reverse to maneuver the vehicle the steering angle is usually opposite then a forward direction to achieve parallel parking – see for example Figure 7 regarding opposite angles), Moshchuk, Paragraphs 0018 and 0029 and Figure 7); … and 
-selectively controlling steering of the vehicle based on the second steering control value (vehicle steering is controlled by the autonomous steering system to achieve the second steering maneuver and park in desired location, Moshchuk, Paragraphs 0018, 0029, and 0015 and Figure 7).
Moshchuk does not teach the steering control system to include determining a steering direction of a vehicle based on an indication that represents a direction that the operator intends to move the vehicle; determine a selected gear of the vehicle that the operator puts the vehicle in.
	Cluff teaches a vehicle system, wherein the vehicle assists the driver in parallel parking the vehicle (Cluff, Paragraph 0041 and Figure 5). Moreover, Cluff teaches detecting and determining that an operator has placed the vehicle in a certain gear (e.g., reverse or first gear forward) (Cluff, Paragraphs 0030 and 0044). Lastly, Cluff teaches determining a steering direction (e.g., wheel angle) for the vehicle based on the direction of the vehicle and desired parking position (Cluff, Paragraphs 0041-0046 and Figures 3 and 5).  
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering control system of Moshchuk to include determining a steering direction of a vehicle based on an indication that represents a direction that the operator intends to move the vehicle; determine a selected gear of the vehicle that the operator puts the vehicle in, as taught by Cluff.
	It would have been obvious because determining a selected gear and the steering direction of a vehicle allows for a vehicle to gather the usually required information to assist the operator in correctly parallel parking the vehicle (Cluff, Paragraph 0002).
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. U.S. P.G. Publication 2010/0204866 (hereinafter, Moshchuk), in view of Rosol U.S. P.G. Publication 2014/0277893 (hereinafter, Rosol), in further view of Cluff U.S. P.G. Publication 2012/0173080 (hereinafter, Cluff), in further view of Zwicky et al. U.S. P.G. Publication 2016/0325779 (hereinafter, Zwicky).
Regarding Claim 4, Moshchuk, as modified, teaches the steering control system of claim 1.
	Moshchuk does not teach the system to include the memory further includes instructions that, when executed by the processor, cause the processor to: provide an instruction to the operator of the vehicle to disengage a steering mechanism of the vehicle.
	Zwicky teaches a steering system, wherein the steering system alerts the operator of the vehicle to disengage a type of steering mechanism of the vehicle (e.g., autonomous steering) (Zwicky, Paragraph 0005). For example, Zwicky describes detecting a pedestrian near the vehicle and alerting the operator of the vehicle to place hands on the steering wheel and deactivating autonomous steering (i.e., disengaging a type of steering mechanism of the vehicle) (Zwicky, Paragrpah 0005).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Moshchuk to include instructions that, when executed by the processor, cause the processor to: provide an instruction to the operator of the vehicle to disengage a steering mechanism of the vehicle, as taught by Zwicky
	 It would have been obvious because informing the driver that a steering mechanism of the vehicle is being disengaged ensures safe operating of the vehicle (e.g., avoid hitting a pedestrian) (Zwicky, Paragraphs 0001-0002 and 0005).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. U.S. P.G. Publication 2010/0204866 (hereinafter, Moshchuk), in view of Rosol U.S. P.G. Publication 2014/0277893 (hereinafter, Rosol), in further view of Sasajima U.S. P.G. Publication 2012/004809 (hereinafter, Sasajima), in further view of Cluff U.S. P.G. Publication 2012/0173080 (hereinafter, Cluff), in further view of Zwicky et al. U.S. P.G. Publication 2016/0325779 (hereinafter, Zwicky).
Regarding Claim 11, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. U.S. P.G. Publication 2010/0204866 (hereinafter, Moshchuk), in further view of Cluff U.S. P.G. Publication 2012/0173080 (hereinafter, Cluff), in further view of Zwicky et al. U.S. P.G. Publication 2016/0325779 (hereinafter, Zwicky).
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667   
  
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667